Dreyfus BASIC California Municipal Money Market Fund SEMIANNUAL REPORT December 31, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Financial Highlights 18 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus BASIC California Municipal Money Market Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus BASIC California Municipal Money Market Fund, covering the six month period from July 1, 2009, through December 31, 2009. Most financial assets ended 2009 with healthy returns, but short-term interest rates remained at historical lows as monetary authorities fought to bring the nation and world out of a severe recession and banking crisis. After four consecutive quarters of contraction, the U.S. economy returned to growth during the third quarter of 2009, buoyed by greater manufacturing activity to replenish depleted inventories and satisfy export demand. The slumping housing market also showed signs of renewed life when home sales and prices rebounded modestly. However, economic headwinds remain, including a high unemployment rate and the prospect of anemic consumer spending. While money market yields are unlikely to return to their pre-recession levels anytime soon, we continue to stress the importance of both municipal and taxable money market mutual funds as a haven of price stability and liquidity for risk-averse investors. Is your cash allocation properly positioned for the next phase of this economic cycle? Talk to your financial advisor, who can help you make that determination and prepare for the challenges and opportunities that lie ahead. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of July 1, 2009, through December 31, 2009, as provided by Joseph Irace, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended December 31, 2009, Dreyfus BASIC California Municipal Money Market Fund produced an annualized yield of 0.02%. Taking into account the effects of compounding, the fund produced an annualized effective yield of 0.02%. 1 Yields of tax-exempt money market instruments remained at historically low levels during the reporting period as the Federal Reserve Board (the Fed) maintained an aggressively accommodative monetary policy to combat a recession and financial crisis. Supply-and-demand dynamics in the tax-exempt money markets also contributed to low yields. The Funds Investment Approach The fund seeks to provide a high level of current income exempt from federal and California state income taxes to the extent consistent with the preservation of capital and the maintenance of liquidity. To pursue this objective, we attempt to add value by selecting the individual tax-exempt money market instruments from high-quality California exempt issuers that we believe are most likely to provide tax-exempt income.We also actively manage the funds weighted average maturity in anticipation of interest-rate and supply-and-demand changes in Californias short-term municipal marketplace. The management of the funds weighted average maturity uses a more tactical approach. If we expect the supply of securities to increase temporarily, we may reduce the funds weighted average maturity to make cash available for the purchase of higher yielding securities, if they become available.This is due to the fact that yields tend to rise if issuers are competing for investor interest. If we expect demand to surge at a time when we anticipate little issuance and therefore lower yields, we may increase the funds average weighted maturity to maintain current yields for as long as we deem practical.At other times, we try to maintain a neutral average weighted maturity. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Economy, Supply-and-Demand Dynamics Kept Yields Low The reporting period began in the wake of the most severe recession since the 1930s, as weak housing markets, rising unemployment and declining consumer confidence took their toll.In addition,credit markets remained fragile as they recovered from a global credit crisis that had punished major financial institutions, including dealers and insurers of municipal securities. In response, the Fed had reduced the overnight federal funds rate to an unprecedented low range of 0% to 0.25%.The U.S. Department of the Treasury also had initiated several remedial measures, including the Temporary Guarantee Program for Money Market Funds, which remained in effect through September 18, 2009. Although the U.S. economy showed signs of improvement over the second half of 2009including a return to GDP growth during the third quarter of the yeara number of headwinds remained.
